          Case 20-32652 Document 9-3 Filed in TXSB on 05/21/20 Page 1 of 1

                                                 Form O-100
                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION
 In re:                                   §             Case No. 20-32652
            FREDERICK TEZANO              §                (Chapter 7)

      ORDER GRANTING RELIEF FROM AUTOMATIC STAY [AND CO-DEBTOR STAY, IF
                          APPLICABLE] AFTER HEARING
       [FORM SUBMITTED WITH ORIGINAL MOTION AND BROUGHT TO HEARING]
                         (This Order Resolves Docket #_____)

         Transport Funding, L.L.C. (“Movant”) filed a motion for relief from the automatic stay against a
2014 Freightliner tractor truck bearing VIN 1FUJGLD53ELFH6962 (the “Property”). Movant represented
to the Court that it had served the motion in accordance with all applicable rules and provided notice of the
hearing.

          ____________            Although a response opposing the motion was filed, the respondent did not
                                  appear at the hearing. Therefore, the response is overruled for want of
                                  prosecution and the motion is granted.

          ____________            The debtor filed a response that the debtor was not opposed to the requested
                                  relief and no other party opposed the requested relief.

          ____________            The debtor filed a response that the debtor was unable to admit or deny the
                                  allegations, the debtor failed to appear at the hearing, and no other party
                                  opposed the requested relief.

          ____________            After hearing, and for the reasons stated on the record, relief from the stay is
                                  granted.

          ____________            No timely response was filed. Accordingly, the motion is granted by default.

          ____________            As shown by Debtor(s)’ counsel signature below, Debtor(s) have agreed to
                                  the requested relief.

        Accordingly, it is ordered that Movant is granted relief from the automatic stay [and the co-debtor stay]
to pursue its state law remedies against the Property, including foreclosure, repossession and/or eviction.

          Additional rulings:

          ___________             Movant is awarded attorneys fees in the amount of $___________.

          ___________             The stay imposed by Bankruptcy Rule 4001(a)(3) does not apply for the
                                  reasons stated on the record.



                                                     ReservedForJudgeSignature
